Affirmed and Memorandum Opinion filed July 14, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00814-CR
                             NO. 14-14-00815-CR

                       BRYANT CARTER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 262nd District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1319081 & 1387990

                MEMORANDUM                    OPINION


      Appellant appeals his convictions for aggravated robbery and aggravated
kidnapping. Appellant’s appointed counsel filed briefs in which he concludes the
appeals are wholly frivolous and without merit. The briefs meet the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      Copies of counsel’s briefs were delivered to appellant. Appellant was
advised of the right to examine the appellate record and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date,
more than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s briefs and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2